         Case 7:18-cv-03142-PMH Document 131 Filed 03/01/21 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------X
 WARREN W. PATTERSON,

                                  Plaintiff,
 v.                                                           ORDER

 ROBERT DIGGS, et al.,                                        18-cv-03142 (PMH)

                                    Defendants.
 ---------------------------------------------------------X

PHILIP M. HALPERN, United States District Judge:

        This Court has given plaintiff numerous opportunities since May 28, 2020 to utilize the

procedures set forth in the Court’s Individual Practices and seek a default judgment against

Paddle8, Inc., if he believes service was properly and validly effectuated upon that last remaining

defendant in this action. (Docs. 114, 122). Indeed, the Court discussed the subject with plaintiff’s

counsel during two separate telephone conferences on May 28, 2020 and February 16, 2021. To

date, he has not done so. Instead, plaintiff has requested the Court either substitute an entity in

ongoing bankruptcy proceedings, P8H Inc., for defendant Paddle8, Inc.; permit an amendment to

his complaint to add P8H Inc. as a party herein; or stay this action pending the outcome of P8H

Inc.’s bankruptcy proceedings. (Docs. 118, 120, 123, 125).

        The Court has requested numerous times that plaintiff provide authority for the relief

requested in light of the automatic bankruptcy stay which would ordinarily preclude the Court

from substituting the defendant herein with an entity in ongoing bankruptcy proceedings. (Docs.

119, 121). The Court has also requested that plaintiff provide authority for extending a bankruptcy

stay to an entity that is not the named debtor entity in the bankruptcy proceedings. (Doc. 124). To

date, plaintiff has not addressed the impact of P8H Inc.’s pending bankruptcy proceeding on this

Court’s authority to substitute parties in light of the automatic stay imposed by 11 U.S.C. § 362,


                                                        1
         Case 7:18-cv-03142-PMH Document 131 Filed 03/01/21 Page 2 of 2




nor provided any relevant authority for extending the bankruptcy stay to the defendant herein; nor

has he taken any steps to otherwise prosecute this action against the last remaining defendant.

       The Court has warned plaintiff that failure to comply with its Orders will result in the

dismissal of this case (Docs. 122, 124), and discussed same with plaintiff’s counsel during the

February 16, 2021 telephone conference. Despite numerous invitations to move this case along,

plaintiff has not sought a default judgment, nor has he provided the Court any authority to take the

actions requested by plaintiff concerning P8H Inc. The Court will give plaintiff one more

opportunity to take such steps that are necessary to prosecute his case.

       Plaintiff is thus directed, by March 15, 2021, to either: (1) seek a default judgment against

Paddle8, Inc. pursuant to the Court’s current Individual Practices; (2) brief the Court with relevant

and binding authority to support the propriety of staying this action against Paddle8, Inc., an entity

that does not appear to be a debtor in any bankruptcy proceedings, pending the outcome of the

bankruptcy proceedings of P8H Inc.; or (3) brief the Court with relevant and binding authority to

support the propriety of substituting Paddle8, Inc., the defendant herein, with an entity currently

in bankruptcy proceedings despite the automatic stay in effect as to P8H Inc. Should plaintiff fail

to comply with this Court’s Order, this case will be dismissed for failure to prosecute.


SO-ORDERED:

Dated: White Plains, New York
       March 1, 2021
                                               ____________________________
                                               Philip M. Halpern
                                               United States District Judge




                                                  2
